Mr. Justice Mack delivered the opinion of the court. The judgment in this replevin suit is that the defendant have return of the property and that he have and recover $100 for his damages with costs. Whatever evidence there was in the case bearing on the question of damages was stricken out; even if it had remained in it would not have justified the verdict. The evidence leaves the merits of the controversy and the right of possession and property very doubtful. It does not clearly appear from the testimony what has become of the old fixtures or whether defendant claims an outright gift or an exchange of old goods for new, either permanently or temporarily. The judgment will be reversed and the cause remanded Reversed and remanded.